t c summary opinion united_states tax_court eugene villarreal and soon s villarreal petitioners v commissioner of internal revenue respondent docket no 23439-11s filed date eugene villarreal and soon s villarreal pro sese sze wan florence char for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty after concessions the issues for decision are whether petitioners are entitled to various trade_or_business expense deductions in excess of the amounts now allowed by respondent whether petitioners are entitled to mortgage interest deductions in excess of the amounts now allowed by respondent whether petitioners are liable for a sec_6651 addition_to_tax and whether petitioners are liable for a sec_6662 accuracy-related_penalty background petitioners are and were at all times relevant married to each other their untimely joint federal_income_tax return return was filed on date when the time the petition was filed petitioners resided in new jersey unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure mrs villarreal organized art florist llc art florist in during art florist operated out of rented space in a commercial building in new jersey although it is not entirely clear from the record it appears that mrs villarreal ran the day-to-day operations of art florist and mr villarreal assisted her in various if not fully explained ways mrs villarreal maintained a checking account and a savings account for art florist each separate from petitioners’ personal banking accounts in addition to art florist’s bank account records and the registers associated with the accounts petitioners retained receipts and invoices for many of the expenses that art florist incurred petitioners requested and were granted an extension of time within which to file their return the due_date for the return was extended to date as noted the return was not filed until date apparently mr villarreal prepared the return using a commercially available return preparation software program among other things and as relevant here the return includes a schedule a itemized_deductions on which petitioners claimed a dollar_figure home mortgage interest_deduction a schedule c profit or loss from business showing mrs villarreal as the proprietor of art florist and a schedule e supplemental income and loss on which as relevant here petitioners claimed a dollar_figure deduction for mortgage interest attributable to two rental properties the schedule c indicates that the items reported thereon were reported using the cash_basis method_of_accounting as follows income gross_receipts or sales dollar_figure cost of good sold - - returns and allowances big_number gross_income big_number expenses advertising big_number car and truck big_number depreciation and sec_179 insurance other than health interest other big_number legal and professional services big_number office rent or lease of other business property big_number supplies big_number taxes and licenses big_number utilities big_number other expense sec_149 total big_number net profit loss - - in the notice respondent disallowed for lack of substantiation deductions claimed on the schedule c for advertising interest other rent or lease of other business property supplies taxes and licenses and utilities the deduction for home mortgage interest claimed on the schedule a and the deduction for mortgage interest claimed on the schedule e respondent also imposed a sec_6651 addition_to_tax on account of petitioners’ failure_to_file the return by its due_date and a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax other adjustments made in the notice are computational and need not be addressed discussion respondent now agrees that petitioners are entitled to deductions for some or at least portions of some of the expenses listed above according to respondent however the deductions remaining in dispute should not be allowed because petitioners have failed to properly substantiate the expenses underlying those deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses for deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally a cash_basis taxpayer may deduct a business_expense for the taxable_year in which the expense is paid upon a showing by adequate substantiation that the expense was actually paid during that year petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not informed by these fundamental principles of federal income_taxation we turn our attention to the issues remaining in dispute i disputed deductions a schedule c expense sec_1 advertising petitioners claimed a dollar_figure deduction for advertising expenses as best we can determine from our review of art florist’s checking account records and the related check registers petitioners paid dollar_figure for advertising expenses in accordingly petitioners are entitled to a dollar_figure deduction for advertising expenses for interest other petitioners claimed a dollar_figure deduction for other interest_expenses however no explanation for the deduction was provided petitioners’ business and personal credit card statements show the accrual of monthly finance_charges on those accounts for the most part it appears that purchases made on the business_credit card accounts were made on behalf of art florist and purchases made on the personal credit card accounts were personal to the extent that the deduction for interest relates to or includes finance_charges incurred on petitioners’ personal credit card accounts that interest is not deductible see sec_163 sec_262 a review of art florist’s monthly credit card statements shows that balances continued to accrue accordingly with respect to art florist we are able to determine only the amounts of finance_charges incurred during not the amounts of finance_charges that petitioners actually paid nothing else in the record suggests that petitioners would otherwise be entitled to a deduction for interest_expenses as claimed on their schedule c accordingly petitioners are not entitled to any portion of the dollar_figure deduction for other interest claimed on the schedule c supplie sec_3 petitioners claimed a dollar_figure deduction for supplies for our review of art florist’s checking account records and the related check registers shows that petitioners paid dollar_figure for supplies in accordingly petitioners are entitled to a dollar_figure deduction for supplies for as noted no entry is made on the line for cost_of_goods_sold on the schedule c it would appear that some of the items classified as supplies by petitioners should have been treated as an item includable in cost_of_goods_sold because the distinction makes no difference at this point we follow petitioners’ lead and for convenience ignore the distinction taxes and licenses petitioners claimed a dollar_figure deduction for taxes and licenses attributable to art florist’s sales_tax liability for our review of art florist’s checking account records and the related check registers sales and use_tax quarterly returns for the new jersey division of taxation and confirmations of payment of sales_tax from the new jersey division of taxation shows that petitioners paid and are entitled to a deduction for the amount claimed utilities petitioners claimed a dollar_figure deduction for utilities expenses respondent now concedes that petitioners are entitled to a dollar_figure deduction for utilities petitioners’ records fail to establish that they are entitled to a deduction in excess of the amount now allowed by respondent b schedule a and schedule e mortgage interest deductions petitioners claimed a dollar_figure deduction for home mortgage interest on schedule a and a dollar_figure mortgage interest_deduction on the schedule e subject_to certain limitations sec_163 allows a deduction for qualified_interest paid on acquisition_indebtedness or home_equity_indebtedness with respect to a qualified_residence see also sec_163 respondent now concedes that petitioners are entitled to a dollar_figure deduction for home mortgage interest claimed on the schedule a and the entire deduction for mortgage interest claimed on the schedule e petitioners have failed to establish that they are entitled to deductions for mortgage interest in excess of the amounts now allowed by respondent ii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof that the return is late not to exceed see id the burden of production with respect to the imposition of the sec_6651 addition_to_tax imposed in the notice rests with respondent see sec_7491 petitioners requested and were granted an extension of time within which to file their return with the extension the due_date for the tax_return was date there is no dispute that petitioners’ return was not received by respondent and filed until date respondent’s burden of production has been satisfied respondent’s concession reflects four forms mortgage interest statement issued by various lenders or loan servicing companies that show that petitioners paid dollar_figure of mortgage interest in a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir aff’g tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioners argue that they are not liable for the sec_6651 addition_to_tax because at the time the return was due mr villarreal reviewed the return and concluded that no tax was due with the return for the foregoing reasons we find he was mistaken and a mistaken belief that no tax is due does not excuse a taxpayer from the imposition of the addition_to_tax see richardson v commissioner tcmemo_1991_258 accordingly petitioners are liable for a sec_6651 addition_to_tax iii sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty that section imposes an accuracy-related_penalty equal to of the underpayment_of_tax that is attributable to negligence or other specified grounds a taxpayer’s failure to keep adequate_records to substantiate expenses underlying claimed deductions can support the imposition of the sec_6662 accuracy-related_penalty on the ground of negligence see sec_1_6662-3 income_tax regs as with the addition_to_tax under sec_6651 the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty rests with the commissioner see sec_7491 petitioners failed to maintain adequate substantiating records for some of the expenses underlying the deductions claimed on their return to the extent that petitioners did maintain records the records show that some deductions were overstated and petitioners failed completely to explain at least one of the deductions here in dispute relying on those reasons respondent argues that he has satisfied his burden of production with respect to the imposition of the penalty based on negligence see sec_6662 and we agree the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayment see 116_tc_438 mr villarreal acknowledges that he did make mistakes on the tax_return but according to him those mistakes are attributable to the tax preparation software that he used to prepare the return however petitioners failed to introduce any evidence that demonstrates how mistakes on their tax_return were the result of errors in their tax preparation software and not due to their own misuse of the software petitioners’ explanation for the underpayment_of_tax required to be shown on their return which in this case is computed in the same manner as the deficiency see sec_6211 sec_6664 is nonspecific and therefore unavailing see eg 114_tc_259 petitioners are liable for a sec_6662 accuracy-related_penalty computed on the entire amount of the redetermined deficiency to reflect the foregoing decision will be entered under rule
